PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error; therefore the judgment appealed is affirmed.
The two points raised by appellant are the propriety of the appellant’s sentence to confinement at hard labor and the allegation that appellant was sentenced to the county jail for a term of eighteen months incarceration.
While it appears from the record that appellant was convicted of possession of heroin and properly committed to the custody of the Florida Department of Offender Rehabilitation, the transcript of the sentencing hearing and the judgment and sentence form indicate that a clerical error was made in indicating appellant’s proper place of incarceration.
To be imprisoned “at hard labor” is improper because no existing state statute provides for its imposition as a sentence for any offense. Speller v. State, 305 So.2d 231 (Fla. 2d DCA 1974).
Remanded for the purpose of striking the language “at hard labor” and for correcting sentence to indicate commitment to the Department of Offender Rehabilitation; otherwise, appellant’s conviction is affirmed.
Appellant need not be present for this purpose.
HOBSON, Acting C. J., and SCHEB and DANAHY, JJ., concur.